     Case 3:20-cv-00119-MMD-CLB Document 17 Filed 08/02/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
1
                                    DISTRICT OF NEVADA
2
3
      SIDNEY BAUGH,                                   Case No. 3:20-CV-0119-MMD-CLB
4
                                         Plaintiff,     ORDER GRANTING MOTION FOR
5                                                        EXEMPTION FROM MEDIATION
            v.
6                                                                  [ECF No. 16]
      KIM ADAMSON, et al.,
7
                                     Defendants.
8
9
           Defendants filed a motion for exemption from mediation stating that the parties
10
     have reached a settlement in this case. (ECF No. 16.) The Court commends the parties
11
     for resolving this case without Court intervention and GRANTS the motion. The early
12
13   mediation conference set for August 10, 2021 at 11:30 a.m. is hereby VACATED. A

14   stipulation to dismiss shall be due on or before September 2, 2021.
15
           DATED: August 2, 2021.
16
                                             ___________________________________
17                                           UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
